JUSTICE McNAMARA, specially concurring. I agree with the majority holding that triable issues of fact remain as to Dr. Torres’ liability. However, I believe it would better assist the trial court on remand if the supporting facts found in the record were detailed, particularly because the briefs here and the arguments before the trial court skimmed over or distorted those facts. Defendant Dr. Torres relies almost exclusively on his serious mischaracterization of Dr. Mendelsohn’s testimony. Dr. Torres argues that Dr. Mendelsohn opined the only negligence was failure to order a spinal tap on the single day of December 5, 1979, and that Dr. Mendelsohn testified Dr. Torres was not obligated “to order a spinal tap for the child at a later date.” Counsel did preface several questions with the preposition and date, “on December 5, 1979.” However, throughout the entire record, the parties, witnesses and attorneys consistently used the phrase “December 5th admission" to mean the entire hospitalization period from December 5 through December 11. Dr. Mendelsohn does not separate the 24 hours comprising December 5 from the remainder of the hospital stay. Dr. Mendelsohn uses phrases such as “in December the 5th admission”; “in that hospitalization”; “the second admission”; “during either of his admissions”; and “until the December admission.” The attorneys used similar phrases: “during the admission of 12-5-79”; “during the child’s second admission of December 5, 1979”; “the hospitalization of 12-5-79”; and “during that hospitalization.” Thus, it is grossly inaccurate to narrow the focus of Dr. Mendelsohn’s testimony to December 5. Most significantly, Dr. Mendelsohn focused heavily on the duration and continuing nature of the illness. He opined that each passing day caused further brain damage. Dr. Mendelsohn’s notes and testimony consistently reflect his opinion that the “lumbar puncture should have been done in that [second] hospitalization.” He never limits the time for performing the lumbar puncture to the single day of December 5. Notably, he believed that even as late as the discharge date of December 11 a spinal tap would have revealed the proper diagnosis and prevented the irreversible brain damage. “[On December 11] he still had meningitis, [and] even at that time had a spinal tap been done, it would have shown meningitis.” (Emphasis added.) Dr. Mendelsohn explained that the symptoms “went on from November the 23rd to December the 5th. That’s pretty long.” Any time after that, defendants should have known a spinal tap was essential. “[A]fter you get much past a week or even less than a week with those kinds of symptoms going on *** that’s the time to do a spinal tap. Every book says the same thing.” (Emphasis added.) Dr. Mendelsohn repeatedly emphasized that the disease caused progressive brain damage. It was not a case of, e.g., a single blow to the head causing irreversible brain damage at the moment of impact. The overall record shows Dr. Mendelsohn restricted the critical time to December 5 only as to preventing “further” or even “any” brain damage: “Q. At what point do you feel that proper antibiotic treatment could have prevented any brain damage? A. Well, I think that the antibiotic treatment if given on the 5th would have prevented further brain damage.” (Emphasis added.) Thus, a spinal tap should have been done “right at the beginning” of that hospitalization. December 5 was the earliest Dr. Mendelsohn believed the applicable standard of care mandated a spinal tap. December 5 was not by any means the only or the latest date on which a lumbar puncture was medically indicated. Joseph simply did not suffer “any irreversible brain damage” prior to December 5, but progressively suffered damage each day following December 5. “Dr. Mendelsohn: *** [H]e didn’t suffer any brain damage before he had the severe period of irritability and lethargy. I would say that at that point the brain damage began ***. 184 111. App. 3d 589 I think that the brain damage that started on the 5th continued to progress and that’s what was responsible for his later symptoms. Q. Is it your belief *** [that this child] was undergoing a continuing process of brain damage because of *** meningitis? A. Sure, sure, because that is not at all unusual.” (Emphasis added.) Thus, the trial court erred in its finding that “Dr. Mendelsohn clearly testified that Dr. Torres was negligent only if he participated in the December 5th admission to the plaintiff.” In fact, Dr. Mendelsohn's affidavit, opining that based on a reasonable degree of medical certainty Dr. Torres’ care of Joseph was not consistent with the applicable standard of patient care, and his deposition testimony cited here strongly contradict defendants’ expert’s opinion that Dr. Torres met the standard of care. Dr. Torres maintains that Dr. Mendelsohn erroneously believed Dr. Torres was responsible for the actual decision to admit Joseph to the hospital on December 5. Dr. Mendelsohn did not limit the responsibility of defendants to one day. As already shown, when Dr. Mendelsohn said he held Drs. Torres and Lugay “both responsible for that December 5th admission,” he was referring to the entire hospital stay. This conclusion is strongly corroborated by the testimony of Drs. Torres and Lugay. On December 4 Dr. Torres understood that both he and Dr. Lugay were assuming the care of Joseph. “The responsibility was on both.” The complaint alleges that Dr. Torres had Joseph under his care and treated Joseph after November 1979. Dr. Torres agreed. He testified that he was treating Joseph throughout December 1979, starting December 4. Dr. Lugay also agreed: “We both had primary responsibility” for Joseph during his hospital stay. “We have an equal familiarity and responsibility.” Significantly, on December 5 Dr. Lugay notified Dr. Torres of Joseph’s admission to the hospital. They discussed Joseph and other patients, “telling each other the follow-up, what was going on in the hospital,” according to Dr. Torres. Dr. Torres reviewed the history and admission notes before seeing Joseph on December 6, along with the hospital records for the first admission, indicating the duration of the illness. Dr. Torres wrote orders for tests, diet changes and medication during the hospital, stay, and wrote the discharge report. Dr. Torres also implied that both doctors were equally responsible for identifying signs of meningitis: “We did not have *** any other neurological symptoms that two experienced pediatricians would have picked up at the time Summary judgment in favor of Dr. Torres was inappropriate.